DETAILED ACTION

1.	Claims 1-5, and 7-21 are presented for consideration.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 fails to further limit the subject matter of claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 9, 11, 14, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shipley et al. [ US Patent No 9,363,691 ], in view of Choudhury et al. [ US Patent Application No 2011/0093605 ], and further in view of Ljung et al. [ US Patent Application No 2018/0255117 ].

4.	As per claim 1, Shipley discloses the invention as claimed including a computer implemented method tor streaming content to a device [ i.e. stream media content ] [ col 1, lines 6-8 ], comprising:
determining whether a power source used to power the device is battery or alternative current (AC) power [ i.e. determine whether device is operating on battery power source or external source include traditional wall power ] [ col 3, lines 62-col 4, lines 5 ];
determining an achievable network bandwidth by the device over one or more network connections to one or more streaming servers [ i.e. determine available bandwidth ] [ 202, Figure 2; Abstract; and col 2, lines 64-col 3, lines 15 ].
receiving, based at least in part on the one or more parameters, the streaming content [ i.e. receive the application from media server ] [ 204, Figure 2; col 1, lines 53-58; and col 3, lines 56-55 ].
Shipley does not specifically disclose

modifying, based at least in part on whether the power source is battery or AC power, the achievable network bandwidth, and the amount of buffered streaming content, one or more parameters for controlling an amount of streaming content to receive via the one or more streaming servers over the one or more network connections.
Choudhury discloses
determining an amount of buffered streaming content at the device [ i.e. the monitoring module can monitor aspects such as the modem buffer, and the media buffers ] [ paragraphs 0028, and 0040 ];
modifying, based at least in part on whether the power source is battery or AC power, the achievable network bandwidth, and the amount of buffered streaming content [ i.e. the adaptive stream manager monitors parameter values of a user terminal including media player buffer conditions, network connection bandwidth, mobile terminal power consumption, remaining battery life, and/or the mobile terminal power source ] [ 520, Figure 5; 610, Figure 6; and paragraphs 0032, and 0039 ], one or more parameters for controlling an amount of streaming content to receive via the one or more streaming servers over the one or more network connections [ i.e. the adaptive stream manager requests from the media server, a multimedia segment having the target characteristic selected ] [ 540, 550, Figure 5; and paragraphs 0035-0038 ].
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Shipley, and Choudhury because the teaching of Choudhury would enable to provide a robust multimedia experience for a user even while parameters of the device are changing over time [ Choudhury, paragraph 0019 ].
Shipley in view of Choudhury does not specifically disclose

Ljung discloses
wherein modifying the one or more parameters for receiving the streaming content comprises modifying a minimum amount of the buffered streaming content to store in a buffer before requesting additional streaming content [ i.e. the buffering parameter adjustment, and the suitable minimum/maximum levels of buffered data ] [ paragraphs 0069, 0126, 0135, and 0141 ].
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Shipley, Choudhury and Ljung because the teaching of Ljung would enable to provide a solution for adapting streaming data parameters so as to optimize terminal power consumption [ Ljung, paragraph 0001 ].
 
5.	As per claim 2, Choudhury discloses wherein modifying the one or more parameters for receiving the streaming content comprises modifying an amount of the streaming content requested in a single request for content sent to the one or more streaming servers for content of a size corresponding to a specific period of time [ i.e. requests a multimedia segment having the target characteristic from a media server ] [ Abstract; and paragraphs 0021, and 0026 ].

6.	As per claim 9, Choudhury discloses wherein modifying the one or more parameters for receiving the streaming content is further based at least in part on determining a process on the device other than receiving the streaming content [ paragraphs 0032, and 0037 ].



8.	As per claim 14, it is rejected for similar reasons as stated above in claim 1.

9.	As per claim 15, it is rejected for similar reasons as stated above in claim 2.

10.	As per claim 17, Ljung discloses wherein the at least one processor is configured to modify the one or more parameters for receiving the streaming content at least in part by modifying a minimum amount of the buffered streaming content to store in the buffer before requesting additional streaming content [ i.e. the buffering parameter adjustment, and the suitable minimum/maximum levels of buffered data ] [ paragraphs 0069, 0126, 0135, and 0141 ].

11.	As per claim 19, it is rejected for similar reasons as stated above in claim 1.

12.	As per claim 20, it is rejected for similar reasons as stated above in claim 2.



13.	Claims 3-5, 7, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shipley et al. [ US Patent No 9,363,691 ], in view of Choudhury et al. [ US Patent Application No 2011/0093605 ], and further in view of Ljung et al. [ US Patent .

14.	As per claim 3, Shipley in view of Choudhury, and Ljung does not specifically disclose wherein modifying the one or more parameters for receiving the streaming content comprises modifying a list of multiple streaming content requests to request streaming content from multiple streaming servers for content of a size corresponding to a specific period of time.  Gutierrez Vilaro discloses wherein modifying the one or more parameters for receiving the streaming content comprises modifying a list of multiple streaming content requests to request streaming content from multiple streaming servers for content of a size corresponding to a specific period of time [ i.e. evaluates request, identifies competent content servers and compiles manifest ] [ 420, Figure 5; and paragraphs 0029, and 0031 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Shipley, Choudhury, Ljung and Gutierrez Vilaro because the teaching of Gutierrez Vilaro would enable to minimize latency and/or improve the bit-rate and effective throughput that the content arrives at the content player [ Guiterrez Vilaro, paragraph 0008 ].

15.	As per claim 4, Gutierrez Vilaro discloses wherein modifying the one or more parameters for receiving the streaming content further comprises modifying request times for sending at least a portion of the multiple streaming content requests such that at least the portion of the multiple streaming content requests, and/or corresponding streaming content responses, overlap in time [ i.e. plurality of modified sub-manifest at intervals ] [ Figure 3; and paragraph 0029 ].



17.	As per claim 7, Gutierrez Vilaro discloses wherein modifying the minimum amount of the buffered streaming content is based at least in part on an amount of available memory [ i.e. identifying a size of a buffer of the content player ] [ paragraph 0011 ].

18.	As per claim 16, it is rejected for similar reasons as stated above in claim 3.

19.	As per claim 21, Guitierrez Vilaro discloses wherein the at least one processor is configured to modify the minimum amount of the buffered streaming content is based at least in part on an amount of available memory [ i.e. identifying a size of a buffer of the content player ] [ paragraph 0011 ].


20.	Claims 8, 10, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shipley et al. [ US Patent No 9,363,691 ], in view of Choudhury et al. [ US Patent Application No 2011/0093605 ], and further in view of Ljung et al. [ US Patent .

21.	As per claim 8, Shipley in view of Choudhury, and Ljung does not specifically disclose wherein modifying the one or more parameters for receiving the streaming content comprises modifying a minimum amount of the buffered streaming content to store in a buffer before reducing a power state of one or more portions of the device.  Rehan discloses wherein modifying the one or more parameters for receiving the streaming content comprises modifying a minimum amount of the buffered streaming content to store in a buffer before reducing a power state of one or more portions of the device [ i.e. when all of the segments in the same burst request are downloaded at the UE, a radio interface at the UE can be switched offed to save power ] [ paragraphs 0065, 0066, and 0068 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Shipley, Choudhury, Ljung and Rehan because the teaching of Rehan would  enable to efficiently communicate multimedia to, from, and/to between mobile devices by enabling the mobile devices, or the servers in communication with the mobile device, to select and/or communicate multimedia having a desired energy characterization [ Rehan, paragraph 0030 ]..

22.	As per claim 10, Rehan discloses wherein modifying the one or more parameters for receiving the streaming content comprises modifying a time for requesting the streaming content to a time during which the process executes on the device [ i.e. streaming interval for playback media content ] [ Abstract; and paragraphs 0048, and 0069 ].



24.	As per claim 13, Rehan discloses determining one or more user preferences specified for receiving the streaming content, wherein modifying the one or more parameters is further based at least in part on the one or more user preferences [ i.e. user-defined power preference information ] [ paragraphs 0051, and 0061 ].

25.	As per claim 18, it is rejected for similar reasons as stated above in claim 8.

Response to Arguments

26.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446